


Exhibit 10.17

 

REGISTRATION RIGHTS AGREEMENT

 

By and Among

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

AND

 

DALIAN WANDA GROUP CO., LTD

 

Dated as of December 23 , 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Certain Definitions

1

Section 2.

Demand Registrations

4

Section 3.

Piggyback Registrations

6

Section 4.

Shelf Takedowns

7

Section 5.

Suspension Events; Black-out Periods

8

Section 6.

Lock-Up

9

Section 7.

Holdback Agreements

10

Section 8.

Registration Procedures

10

Section 9.

Registration Expenses

14

Section 10.

Registration Rights of Other Persons; Transfers of Rights

15

Section 11.

Indemnification

15

Section 12.

Participation in Underwritten Offerings

17

Section 13.

Securities Act Restrictions

17

Section 14.

Miscellaneous

18

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT, dated December 23 , 2013 and effective upon the
occurrence of the initial public offering of Class A Common Stock (as herein
defined) of AMC Entertainment Holdings, Inc., a corporation organized under the
laws of the State of Delaware (the “Company”), among the Company and Dalian
Wanda Group Co., Ltd (“Wanda”).

 

In consideration of the premises and the mutual representations, warranties,
covenants and undertakings contained in this Agreement, and for other good and
valuable consideration, the parties hereto agree as follows:

 

Section 1. Certain Definitions. As used in this Agreement, the following terms
have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

 

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements in accordance with its terms, and any exhibits or
schedules to any of the foregoing, and shall refer to this Registration Rights
Agreement as the same may be in effect at the time such reference becomes
operative.

 

“Beneficially Owns” means, with respect to any Person, the direct or indirect
“beneficial ownership” by such Person of securities, including securities
beneficially owned by others with whom such Person has agreed to act together
for the purpose of acquiring, holding, voting or disposing of stich securities,
as determined pursuant to Rule 13d-3 and Rule 13d-5 under the Exchange Act;
provided that, notwithstanding Rule 13d-3(d)(1)(i), a Person shall be deemed to
Beneficially Own the securities that such Person has a right to acquire through
the exercise of an option, warrant, conversion or any other right, regardless of
when such right is then exercisable;  provided, further, that a Person shall not
be deemed to Beneficially Own (i) securities tendered pursuant to a tender or
exchange offer made by such Person or any of such Person’s Affiliates until such
tendered securities are accepted for payment, purchase or exchange and (ii) any
security as a result of an oral or written agreement, arrangement Or
understanding to vote such security if such agreement, arrangement or
understanding: (a) arises solely from a revocable proxy given in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable provisions of the Exchange Act and (b) is not also then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report).

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York, New York
or in Beijing, PRC.

 

1

--------------------------------------------------------------------------------


 

“Chosen Courts” has the meaning set forth in Section 14(d).

 

‘‘Class A Common Stock” means (i) the Class A Common Stock of the Company, par
value $0.01 per share, or (ii) the common stock or other equity securities of
the Company, a successor corporation or other entity into which the Company is
converted or merged for which the Class A Common Stock has been converted or
exchanged, including all Class A Common Stock issued upon conversion of Class B
Common Stock of the Company, par value $0.01 per share.

 

“Company” has the meaning set forth in the Preamble and includes any successor
thereto.

 

“Demand Request” has the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended, or any successor federal statute,
and the rules and regulations of the SEC thereunder, all as the same shall be in
effect from time to time.

 

“Government Entity” means any federal, state, local or foreign government,
governmental subdivision, administrative body or other governmental or
quasi-governmental agency, tribunal, court or other entity with competent
jurisdiction.

 

“Holder” means any Wanda Holder or any other Person that agrees in writing to be
bound by this Agreement in the same capacity as the Person transferring Class A
Common Stock that are Registerable Securities.

 

“Holder’s Counsel” has the meaning set forth in Section 8(a)(i).

 

“Lock-Up Period” has the meaning set forth in Section 6(a).

 

“Management Member” has the meaning set forth in the Management Stockholders
Agreement.

 

“Management Stockholders Agreement” means the Management Stockholders Agreement
dated as of August 30, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time), by and among the Company,
Wanda and each of the other individuals mentioned therein.

 

“Participating Holder” means, with respect to any Registration Statement or any
offering registered on a Registration Statement, any Holder all or a part of
whose Registerable Securities are registered pursuant to such Registration
Statement.

 

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.

 

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement, as amended or supplemented by any
prospectus

 

2

--------------------------------------------------------------------------------


 

supplement with respect to the terms of the offering of any portion of the
Registerable Securities covered by such Registration Statement and by all other
amendments and supplements to the prospectus. including post-effective
amendments and all material incorporated by reference in such prospectus or
prospectuses.

 

“Registerable Securities” means, with respect to any Person, Class A Common
Stock issued or issuable to such Person, together with any securities issued or
issuable upon any stock split, stock dividend or other distribution or in
connection with a combination of shares, recapitalization, merger, consolidation
or similar event with respect to the foregoing, but excluding any and all
securities that at any time after the date hereof (a) have been sold pursuant to
an effective Registration Statement or Rule 144 under the Securities Act,
(b) have been sold in a transaction where a subsequent public distribution of
such securities would not require registration under the Securities Act or
(c) have been issued but are no longer outstanding (or any combination of
clauses (a). (b) or (c) of this definition).

 

“Registration Expenses” has the meaning set forth in Section 9(a).

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registerable Securities pursuant to the provisions of this
Agreement, including the Prospectus. amendments and supplements to such
registration statement, including post-effective amendments. all exhibits and
all documents incorporated by reference in such registration statement.

 

“SEC” means the United States Securities and Exchange Commission or any
successor agency administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933. as amended, or any successor
federal statute. and the rules and regulations of the SEC thereunder. all as the
same shall be in effect from time to time.

 

“Shelf Registration” has the meaning set forth is Section 2(a).

 

“Shelf Takedown” has the meaning set forth is Section 4(a).

 

“Suspension Event” has the meaning set forth in Section 5(a).

 

“Uncontrolled Event” has the meaning set forth in Section 5( a).

 

“Underwritten Offering” means a registered, public offering in which securities
of the Company are sold to one or more underwriters on a firm-commitment basis
for reoffering to the public.

 

“Wanda” has the meaning set forth in the preamble.

 

“Wanda Holder” means Wanda and any of its affiliates who acquire and hold
Registerable Securities in accordance with the terms of this Agreement.

 

“Withdrawn Registration” has the meaning set forth in Section 2(b).

 

3

--------------------------------------------------------------------------------


 

In addition to the above definitions, unless the express context otherwise
requires:

 

(i)                         the words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;

 

(ii)                      the terms defined in the singular have a comparable
meaning when used in the plural. and vice versa;

 

(iii)                   the terms “Dollars” and “$” mean United States Dollars;

 

(iv)                  When calculating the period of time before which, within
which or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period is
excluded. If the last day of such period is a non-business day, the period in
question ends on the next succeeding business day.

 

(v)                     references herein to a specific Article, Section,
Subsection or Schedule shall refer, respectively, to Articles. Sections,
Subsections or Schedules of this Agreement;

 

(vi)                  wherever the word “include,” “includes” or “including” is
used in this Agreement, it shall be deemed to be followed by the words “without
limitation”;

 

(vii)               references herein to any gender includes each other gender;
and

 

(viii)            it is the intention of the parties hereto that this Agreement
not be construed more strictly with regard to one Party than with regard to any
other Party,

 

Section 2.                                           Demand Registrations.

 

(a)               Right to Request Registration.  Subject to the restrictions of
this Section 2 (including those set forth in subparagraph (c) below), at any
time, the Wanda Holders may request in writing (each such request, a “Demand
Request”) that the Company effect a registration for resale under the Securities
Act of all or part of such Holders’ Registerable Securities either (i) on
Form S-1 or any similar long-form Registration Statement or (ii) if the Company
is then eligible, on Form S-3 or any similar short-form Registration Statement,
including for offerings to be made on a delayed or continuous basis pursuant to
Rule 415 under the Securities Act (such a Registration Statement for offerings
to be made on Form S-3 pursuant to Rule 415, a “Shelf Registration”). The
Company shall use commercially reasonable efforts to (i) file such a
Registration Statement within 90 days (in the case of a Form S-1) or within 45
days (in the case of a Form S-3) after receiving the Demand Request and
(ii) cause such Registration Statement to be declared effective by the SEC as
soon as practicable thereafter; provided that the Company shall have the right
to postpone or withdraw the filing of any such Registration Statement on account
of a Suspension Event. The Company may satisfy its obligation to effect a
registration upon a Demand Request by amending a previously filed Shelf
Registration.

 

4

--------------------------------------------------------------------------------


 

(b)               Number of Demand Requests. The Wanda Holders may make a
maximum of four Demand Requests for registration on Form S-1 or other long-form
Registration Statement and. subject to Section 2(c). an unlimited number of
Demand Requests for registration on Form S-3 or other short-form Registration
Statement. If the Company withdraws pursuant to Section 5(a) any Registration
Statement filed pursuant to a Demand Request before the end of the 60-day period
of effectiveness provided for in Section 2(t) and before 80% of the Registerable
Securities covered by such Demand Request have been sold pursuant thereto (a
“Withdrawn Registration”), the Holders of Registerable Securities remaining
unsold and originally covered by such Withdrawn Registration shall be entitled
to a replacement Demand Request with respect to such Registerable Securities,
which replacement Demand Request shall be subject to all of the provisions of
this Agreement.

 

(c)                Restrictions on Demand Requests. The Company shall not be
required to give effect to a Demand Request if: (i) the Company has registered
Registerable Securities pursuant to a Demand Request in the preceding 90 days,
(ii) the Company has previously registered any Registerable Securities pursuant
to a Demand Request twice during the calendar year in which such Demand Request
is made, (iii) the Company has registered its Registerable Securities during the
preceding 90 days (other than in relation to a merger, combination or employee
stock plan) or (iv) the Registerable Securities requested to be registered do
not have in the aggregate a market value of at least $75 million. A Demand
Request shall not count for the purposes of determining when the Company may
refuse to give effect to another Demand Request pursuant to Section 2(b) or this
Section 2(c) if (i) the Registration Statement has not been declared effective
by the SEC or does not become effective in accordance with the Securities Act,
other than by reason of the withdrawal of such Demand Request after the filing
of the Registration Statement, (ii) after becoming effective, the Registration
Statement or the applicable offer, sale or distribution of Registerable
Securities is materially interfered with by any stop order, injunction or
similar order or requirement of the SEC or other Government Entity for any
reason not attributable to the Holder(s) making such Demand Request, and does
not within 45 days thereafter become effective, (iii) the Holder(s) making such
Demand Request shall have withdrawn such Demand Request or otherwise determined
not to pursue such registration prior to the filing of the Registration
Statement, (iv) if the Holders of Registerable Securities are entitled to a
replacement Demand Request pursuant to Section 2(b) or (v) the conditions
specified in the underwriting agreement related to the offering, if any, are not
satisfied due to a breach by the Company of its covenants, representations or
warranties under this Agreement and such unsatisfied conditions are not waived.

 

(d)                     Priority on Demand Registrations. If, in conjunction
with a Registration Statement filed pursuant to a Demand Request conducted as an
Underwritten Offering, the managing underwriters advise the Company that, in
their opinion, the number of Registerable Securities proposed to be included in
an Underwritten Offering in connection with such Registration Statement exceeds
the number of Registerable Securities that can be sold in such offering without
materially delaying or jeopardizing the success of such offering (including the

 

5

--------------------------------------------------------------------------------


 

price per share of the Class A Common Stock proposed to be sold in such
offering), the Company shall include in such offering: (i) first, all
Registerable Securities requested to be included by the Wanda Holders and each
Management Member on a pro rata basis determined based on the number of
Registerable Securities so requested to be included in such registration by
each, (ii) second, all Registerable Securities requested to be included by all
Holders other than the Wanda Holders or the Management Members on a pro rata
basis determined based on the number of Registerable Securities so requested to
be included in such registration by each such Holder and (iii) third, up to the
number of Registerable Securities to be issued and sold by the Company in such
offering, if any (notwithstanding the provisions contained in Section 8(a) of
the Management Stockholders Agreement).

 

(e)                      Underwriting Requests. Any Demand Request for
registration on Form S-l or other long-form Registration Statement must be for
an Underwritten Offering. Upon such Demand Request, the Holders of a majority of
the Registerable Shares to which the Registration Statement relates shall have
the right to select the underwriters and the managing underwriter (each shall be
of recognized national standing) with the approval of the Company.

 

(f) Effective Period of Registration Statements Pursuant to Demand Requests.
Upon the date of effectiveness of any Registration Statement filed pursuant to a
Demand Request for an Underwritten Offering (other than a Shelf Registration),
if such offering is priced promptly on or after such date, the Company shall use
commercially reasonable efforts to keep such Registration Statement effective
for a period equal to 60 days from such date (or if such Registration Statement
is not effective for any period within such 60 days. such 60-day period shall be
extended by the number of days during such period when such Registration
Statement is not effective) or such shorter period that will terminate when all
of the Registerable Securities covered by such Demand Request have been sold.

 

Section 3. Piggyback Registrations.

 

(a) Right to Piggyback. If (i) the Company proposes to file a Registration
Statement (whether or not for sale for its own account), (ii) the Company
proposes to effect a Shelf Takedown from an already effective Shelf Registration
of its equity securities or securities convertible into equity securities or
(iii) a Demand Request is made to which the Company is required to give effect
pursuant to Section 2, the Company shall provide written notice to all Holders
of such proposal or Demand Request at least 15 Business Days prior to filing a
Registration Statement pursuant to such proposal or Demand Request. Subject to
the restrictions of this Section 3, each Holder shall have the right to include
in such Registration Statement such number of Registerable Securities as such
Holder requests. provided that the Company shall have the right to postpone or
withdraw the filing of any such Registration Statement or Shelf Takedown as
provided by this Agreement. Each Holder can make such a request by giving
written notice to the Company within ten Business Days after the receipt of the
Company’s notice of the proposed registration.

 

(b) Priority on Piggyback Registrations.

 

(i)                                     Priority on Primary Piggyback
Registrations. If the Company registers Registerable Securities pursuant to
clauses (i) or (ii) of Section 3(a) and the managing

 

6

--------------------------------------------------------------------------------

 

underwriters advise the Company that, in their opinion, the number of
Registerable Securities proposed to be included in an Underwritten Offering in
connection with such Registration Statement exceeds the number of Registerable
Securities that can be sold in such offering without materially delaying or
jeopardizing the success of such offering (including the price per share of the
Class A Common Stock proposed to be sold in such offering), the Company shall
include in such offering: (i) first, up to the number of Registerable Securities
to be issued and sold by the Company in such offering, if any, and (ii) second,
all Registerable Securities requested to be included by the Wanda Holders and
each Management Member, as applicable, on a pro rata basis determined based on
the number of Registerable Securities so requested to be included in such
registration by each, (iii) third, all Registerable Securities requested to be
included by all Holders other than the Wanda Holders and the Management Members,
on a pro rata basis determined based on the number of Registerable Securities so
requested to be included in such registration by each such Holder.

 

(ii)                                  Priority on Secondary Piggyback
Registrations. If the Company registers Registerable Securities for any Holder
pursuant to clause (iii) of Section 3(a) and the managing underwriters advise
the Company that, in their opinion, the number of Registerable Securities
proposed to be included in an Underwritten Offering in connection with such
Registration Statement exceeds the number of Registerable Securities that can be
sold in such offering without materially delaying or jeopardizing the success of
such offering (including the price per share of the Class A Common Stock
proposed to be sold in such offering), the Company shall include in such
offering: (i) first, all Registerable Securities requested to be included by the
Wanda Holders and each Management Member, on a pro rata basis determined based
on the number of Registerable Securities so requested to be included in such
registration by each, (ii) second, all Registerable Securities requested to be
included by all Holders other than the Wanda Holders and the Management Members,
on a pro rata basis determined based on the number of Registerable Securities so
requested to be included in such registration by each such Holder and (iii)
third, up to the number of shares of Class A Common Stock to be issued and sold
by the Company in such offering, if any (notwithstanding the provisions
contained in Section 8(a) of the Management Stockholders Agreement).

 

Section 4. Shelf Takedowns.

 

(a)         Right to Effect a Shelf Takedown. Holders holding Registerable
Securities registered pursuant to a Shelf Registration shall be entitled, at any
time and from time to time when the Shelf Registration is effective, to sell
such Registerable Securities as are then registered pursuant to such Shelf
Registration (each, a “Shelf Takedown”), but only upon not less than three days’
prior written notice to the Company (whether or not such takedown is
underwritten).  No prior notice shall be required of any sale pursuant to a plan
that complies with Rule 10b5-1 under the Exchange Act, provided that the Company
has received a written copy of such plan in advance of the first sale
thereunder. Holders holding Registerable Securities registered pursuant to a
Shelf Registration shall each be entitled to request that a Shelf Takedown be an
Underwritten Offering if. based on the then-current market prices. the number of
Registerable Securities included in such Underwritten Offering would yield gross
proceeds to all Participating Holders of at least $75 million. Holders
participating in the Shelf Takedown shall not be entitled to request that a
Shelf Takedown be part of an Underwritten Offering within 90 days after the

 

7

--------------------------------------------------------------------------------


 

pricing date of any other Underwritten Offering effected pursuant to a Demand
Request or Section 3(a}. Holder(s) shall give the Company prompt written notice
of the consummation of a Shelf Takedown, whether or not part of an Underwritten
Offering.

 

(b)         Priority on Underwritten Shelf Takedowns. If, in conjunction with a
Shelf Takedown conducted as an Underwritten Offering, the managing underwriters
advise the Company that, in their opinion, the number of Registerable Securities
proposed to be included in an Underwritten Offering in connection with such
Shelf Takedown exceeds the number of Registerable Securities that can be sold in
such offering without materially delaying or jeopardizing the success of such
offering (including the price per share of the Class A Common Stock proposed to
be sold in such offering), the Company shall include in such offering:
(i) first. all Registerable Securities requested to be included by the Wanda
Holders and each Management Member, on a pro rata basis determined based on the
number of Registerable Securities so requested to be included in such
registration by each, (ii) second. all Registerable Securities requested to be
included by all Holders other than the Wanda Holders or the Management Members
on a pro rata basis determined based on the number of Registerable Securities so
requested to be included in such registration by each such Holder and
(iii) third, up to the number of Registerable Securities to be issued and sold
by the Company in such offering, if any (notwithstanding the provisions
contained in Section 8(a) of the Management Stockholders Agreement}.

 

(c)          Selection of Underwriters. If any of the Registerable Securities
are to be sold in a Shelf Takedown that is conducted as an Underwritten
Offering, the Holders of a majority of the class of Registerable Shares that is
being registered in the Shelf Takedown shall have the right to select the
underwriters and the managing underwriter (each shall be of recognized national
standing) with the approval of the Company.

 

(d)         Effective Period of Shelf Registrations. The Company shall use
commercially reasonable efforts to keep any Shelf Registration effective for a
period of one year after the effective date of such Registration Statement (or
if such Registration Statement is not effective for any period within such year,
such one-year period shall be extended by the number of days during such period
when such Registration Statement is not effective).

 

Section 5. Suspension Events: Black-out Periods.

 

(a) Suspension Events. The Company may delay the requested filing or
effectiveness of a Registration Statement in conjunction with a Demand Request,
for a period of up to 90 days from the date of such Demand Request, or withdraw
any Registration Statement that has been filed, if at the time that such Demand
Request is made (i) the Company engages or plans to engage in a registered
offering as to which the Holders may include all of their Registerable
Securities subject to such Demand Request and the Company has taken substantial
steps (including selecting a managing underwriter, which shall be of recognized
national standing, for such offering) and is proceeding with reasonable
diligence to effect such offering, (ii) the Company reasonably and in good faith
determines that the registration and distribution of Registerable Securities
resulting from such Demand Request would materially and adversely interfere with
any planned or proposed business combination transaction involving the Company,

 

8

--------------------------------------------------------------------------------


 

or any planned or pending financing, acquisition, corporate reorganization Or
any other similar corporate development involving the Company or any
subsidiaries or (iii) following the exercise of such Demand Request but before
the effectiveness of the applicable Registration Statement, (A) a business
combination, tender offer, acquisition or other corporate event involving the
Company is proposed, initiated or announced by another Person beyond the control
of the Company (an “Uncontrolled Event”) and (B) in the reasonable and good
faith determination of the Company, the filing or seeking of the effectiveness
of such Registration Statement would materially and adversely interfere with
such Uncontrolled Event or would otherwise materially and adversely affect the
Company (each of the events listed in subparts (i)-(iii) of this Section 5(a), a
“Suspension Event”). The Company may not exercise its right under this
Section 5(a) to delay or withdraw a Demand Request more than twice in a calendar
year. The Company shall provide prompt written notice to the Holder making the
Demand Request of any Suspension Event and any withdrawal of a Registration
Statement pursuant to this Section 5(a).

 

(b)         Black-out Periods. Following the effectiveness of a Registration
Statement, the Participating Holder(s) will not effect any sales of Class A
Common Stock pursuant to such Registration Statement at any time after they have
received notice from the Company to suspend sales (i) as a result of a
Suspension Event or (ii) so that the Company may correct or update the
Registration Statement, which correction shall be promptly made. Participating
Holder(s) may recommence effecting sales of Class A Common Stock pursuant to the
Registration Statement following further notice to such effect from the Company,
which notice shall be given promptly after the conclusion or completion of any
such Suspension Event, correction or update.

 

Section 6. Lock-Up.

 

(a) Subject to the provisions of this Section 6, no Holder shall sell or
otherwise transfer or dispose of any Class A Common Stock or securities
convertible into or exchangeable for Class A Common Stock pursuant to a public
offering, a private placement, Rule 144 or otherwise for a period of time (the
“Lock-Up Period”) if the Company has filed a Registration Statement in respect
of an Underwritten Offering of the Company’s equity securities and the managing
underwriter determines that such sales by such Persons would materially
adversely affect such offering.

 

(b) The Lock-Up Period shall not begin more than seven days before the date on
which the Registration Statement is estimated in good faith by the Company to
become effective (or in the case of a shelf Registration Statement, seven days
before the date of a final prospectus supplement), and shall not extend beyond
90 days following the date of the final prospectus (or in the case of a shelf
Registration Statement, the final prospectus supplement) relating to such
offering.

 

(c) Section 6(a) shall not apply to any Holder unless the Company’s directors
and executive officers and all Holders of over 1% of the Registerable Securities
of the Company agree to adhere to the Lock-Up Period specified in this
Section 6.

 

(d) Any discretionary waiver or termination of the requirements under this
Section 6 made by the managing underwriter of an Underwritten Offering shall
apply to each Holder of Registerable Securities on a pro rata basis in
accordance with the number

 

9

--------------------------------------------------------------------------------


 

of Registerable Securities Beneficially Owned immediately before such
Underwritten Offering.

 

Section 7. Holdback Agreements. The Company agrees not to effect any sale or
distribution of any of its equity securities during the seven days prior to and
during the 90 days beginning on the effective date of any Underwritten Offering
pursuant to a Shelf Takedown or a Demand Request (except as part of any such
Underwritten Offering or pursuant to registrations on Form S-8 or S-4 or any
successor forms thereto) unless the underwriters managing such Underwritten
Offering otherwise agree to a shorter period.

 

Section 8. Registration Procedures.

 

(a) Whenever any Holder requests that any Registerable Securities be registered
pursuant to this Agreement. the Company shall use reasonable best efforts to
effect, as soon as practical as provided herein, the registration and the sale
of such Registerable Securities in accordance with the intended methods of
disposition thereof, and, pursuant thereto, the Company shall, as soon as
practical as provided herein:

 

(i)                         subject to the other provisions of this Agreement,
use reasonable best efforts to prepare and tile with the SEC a Registration
Statement with respect to such Registerable Securities and cause such
Registration Statement to become effective (unless it is automatically effective
upon filing); and before tiling a Registration Statement or Prospectus or any
amendments or supplements thereto, furnish to all Participating Holder(s) and
the underwriters or other distributors, if any, copies of all such documents
proposed to be tiled, including documents incorporated by reference in the
Prospectus and, if requested by any Participating Holder, one set of the
exhibits incorporated by reference, and all Participating Holder(s) and one
counsel selected by the Wanda Holders holding a majority of the Registerable
Securities held by all Wanda Holders to be registered on such Registration
Statement (“Holder’s Counsel”), shall have three (3) Business Days to review and
comment on the Registration Statement and each such Prospectus (and each
amendment or supplement thereto) before it is filed with the SEC, and each
Participating Holder shall have the opportunity to object to any information
pertaining to such Participating Holder that is contained therein within three
(3) Business Days of receipt of the documents proposed to be tiled, and the
Company will make the corrections reasonably requested by the Participating
Holder(s) with respect to such information prior to filing any Registration
Statement or Prospectus or any amendment or supplement thereto;

 

(ii) use reasonable best efforts to prepare and tile with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to comply with the applicable
requirements of the Securities Act and to keep such Registration Statement
effective for the relevant period required hereunder, but in any case (other
than a Shelf Registration) no longer than is necessary to complete the
distribution of Registerable Securities covered by such Registration Statement,
and to comply with the applicable requirements of the Securities Act with
respect to the disposition of all Registerable Securities covered by such

 

10

--------------------------------------------------------------------------------


 

Registration Statement during such period in accordance with the intended
methods of disposition set forth in such Registration Statement;

 

(iii) use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registerable Securities for sale in any jurisdiction in the United States;

 

(iv) furnish to all Participating Holders and each managing underwriter, if any,
without charge, conformed copies of each Registration Statement and amendment
thereto and copies of each supplement thereto promptly after they are filed with
the SEC (but only one set of exhibits thereto need be provided); and deliver,
without charge, to such Persons such number of copies of the preliminary and
final Prospectus and any supplement thereto as the Participating Holder(s) may
reasonably request in order to facilitate the disposition of the Registerable
Securities covered by such Registration Statement in conformity with the
requirements of the Securities Act;

 

(v) use commercially reasonable efforts to register or qualify such Registerable
Securities under such other securities or blue sky laws of such U.S.
jurisdictions as the Participating Holder(s) reasonably request and continue
such registration or qualification in effect in such jurisdictions for as long
as the applicable Registration Statement may be required to be kept effective
under this Agreement (provided that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (v), (8) subject
itself to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction);

 

(vi) notify each Participating Holder and each distributor of such Registerable
Securities, at any time when a Prospectus relating thereto is required under the
Securities Act to be delivered by such distributor, of the occurrence of any
event as a result of which the Prospectus included in such Registration
Statement contains an untrue statement of a material fact or omits a material
fact necessary to make the statements therein not misleading, and, at the
request of any Participating Holder, the Company shall use reasonable best
efforts to prepare, as soon as practical, a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such
Registerable Securities, such Prospectus shall not contain an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading;

 

(vii) in the case of an Underwritten Offering, enter into an underwriting
agreement containing such provisions (including provisions for indemnification,
lockups, opinions of counsel and comfort letters) as arc customary and
reasonable for an offering of such kind. and take all such other customary and
reasonable actions as the managing underwriters of such offering may request in
order to facilitate the disposition of such Registerable Securities (including
making members of senior management of the Company available to participate in
“road-show” and other customary marketing activities):

 

11

--------------------------------------------------------------------------------


 

(viii) in the case of an Underwritten Offering. and to the extent not prohibited
by applicable law or pre-existing applicable contractual restrictions, (A) make
reasonably available, for inspection by the Participating Holder(s), Holder’s
Counsel. the managing underwriters of such offering and one attorney (and one
accountant) for such managing underwriter, pertinent corporate documents and
financial and other records of the Company and the subsidiaries and controlled
Affiliates, (B) cause the Company’s officers and employees to supply information
reasonably requested by the Participating Holder(s) or such managing
underwriters or attorney in connection with such offering and (e) make the
Company’s independent accountants available for any such managing underwriters’
due diligence: provided, however. that such records and other information shall
be subject to such confidential treatment as is customary for underwriters’ due
diligence reviews; and provided, further, that, unless the disclosure of such
records is necessary to avoid or correct a misstatement or omission in the
Registration Statement or otherwise to comply with federal securities laws or
the release of such records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction, the Company shall not be required to
provide any information under this subparagraph (viii) if (I) the Company
believes, after consultation with counsel for the Company, that to do so would
cause the Company to forfeit an attorney/client privilege that was applicable to
such information or (2) if either (x) the Company has requested and been granted
from the SEC confidential treatment of such information contained in any tiling
with the SEC or documents provided supplementally or otherwise or (y) the
Company reasonably determines in good faith that such records are confidential
and so notifies the Persons requesting the records in writing unless prior to
furnishing any such information with respect to (1) or (2) such Person
requesting such information agrees to enter into a confidentiality agreement in
customary form and subject to customary exceptions: and provided, further, that
each such Person agrees that it will, upon learning that disclosure of such
records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
and to prevent disclosure of the records deemed confidential;

 

(ix) use reasonable best efforts to cause all such Registerable Securities to be
listed on each securities exchange (if any) on which similar securities of the
same class issued by the Company are then listed:

 

(x) provide a transfer agent and registrar for all such Registerable Securities
not later than the effective date of such Registration Statement and, a
reasonable time before any proposed sale of Registerable Securities pursuant to
a Registration Statement, provide the transfer agent with printed certificates
for the Registerable Securities to be sold:

 

(xi) make generally available to its security holders a consolidated earnings
statement (which need not be audited) for a period of 12 months beginning after
the effective date of the Registration Statement as soon as reasonably
practicable after the end of such period, which earnings statement shall satisfy
the requirements of an earnings statement under Section 11(a) of the Securities
Act and Rule 158 thereunder, and which

 

12

--------------------------------------------------------------------------------


 

requirement will be deemed to be satisfied if the Company timely files complete
and accurate information on Forms 10-Q, 10-K and 8-K under the Exchange Act; and

 

(xii) as promptly as practicable notify the Participating Holder(s) and the
managing underwriters of any Underwritten Offering, if any:

 

(1)                     when the Registration Statement, any pre-effective
amendment, the Prospectus or any Prospectus supplement or any post-effective
amendment to the Registration Statement has been filed and, with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective;

 

(2) of any request by the SEC for amendments or supplements to the Registration
Statement or the Prospectus or for any additional information regarding any
Participating Holder:

 

(3) of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and

 

(4) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registerable Securities for sale under
the applicable securities or blue sky laws of any jurisdiction; and

 

(xiii) keep Holder’s Counsel reasonably apprised as to the intention and
progress of the Company with respect to any Registration Statement hereunder,
including by providing Holder’s Counsel with copies of all written
correspondence with the SEC in connection with any Registration Statement or
Prospectus filed hereunder.

 

(b) The Company shall ensure that (i) no Registration Statement (including any
amendments thereto) shall contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading, and (ii) no Prospectus (including
any supplements thereto) shall contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case, except for any untrue statement or alleged untrue statement of a material
fact or omission or alleged omission of a material fact made in reliance on and
in conformity with written information furnished to the Company by or on behalf
of the Holder(s) or any underwriter or other distributor specifically for use
therein.

 

(c) At all times after the Company has filed a Registration Statement with the
SEC pursuant to the requirements of the Securities Act, the Company shall use
reasonable best efforts to continuously maintain in effect the Registration
Statement tor the relevant period required hereunder under Section 12 of the
Exchange Act, and to use reasonable best efforts to file all reports required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, all to the extent required to enable
the Holder(s) to be eligible to sell Registerable Securities pursuant to
Rule 144 under the Securities Act.

 

13

--------------------------------------------------------------------------------


 

(d) The Company may require the Participating Holder(s) and each distributor of
Registerable Securities as to which any registration is being effected to
furnish to the Company any other information regarding such Person and the
distribution of such securities as the Company may from time to time reasonably
request.

 

(e) The Company may prepare and deliver an issuer free-writing prospectus (as
such term is defined in Rule 405 under the Securities Act) in lieu of any
supplement to a prospectus, and references herein to any “supplement” to a
Prospectus shall include any such issuer free-writing prospectus. Neither any
Participating Holder nor any other seller of Registerable Securities may use a
free-writing prospectus to offer or sell any such shares without the Company’s
prior written consent.

 

(f) It is understood and agreed that any failure of the Company to file a
Registration Statement or any amendment or supplement thereto or to cause any
such document to become or remain effective or usable within or for any
particular period of time as provided in this Agreement, due to reasons that are
not reasonably within its control, or due to any refusal of the SEC to permit a
Registration Statement or prospectus to become or remain effective or to be used
because of unresolved SEC comments thereon (or on any documents incorporated
therein by reference) despite the Company’s good faith and diligent efforts to
resolve those comments. shall not be a breach of this Agreement. However,
neither shall any such failure relieve the Company of its obligations hereunder
to use reasonable best efforts to remedy such failure.

 

Section 9. Registration Expenses.

 

(a) The Company shall pay all customary fees and expenses incident to the
Company’s performance of or compliance with this Agreement, including all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, Financial Industry Regulatory Authority fees, exchange listing
fees, printing expenses, transfer agent’s and registrar’ s fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and all reasonable fees and disbursements of one counsel
for all Wanda Holders, counsel for the Company and all independent certified
public accountants and other Persons retained by the Company; provided that
Registration Expenses shall not include any underwriting discounts or
commissions attributable to the sale of Registerable Securities (collectively,
“Registration Expenses”). All underwriting discounts and commissions
attributable to the sale of Registerable Securities shall be paid by the
Holder(s) of the relevant Registerable Securities.

 

(b) The obligation of the Company to pay all Registration Expenses shall apply
irrespective of whether a registration, once properly demanded or requested, if
applicable, becomes effective, is withdrawn or suspended, is converted to
another form of registration and irrespective of when any of the foregoing shall
occur; provided however, that Registration Expenses tor any Registration
Statement withdrawn solely at the request of the Participating Holders (unless
withdrawn following commencement of a Suspension Period) shall be borne by such
Participating Holders.

 

14

--------------------------------------------------------------------------------

 

Section 10. Registration Rights of Other Persons; Transfers of Rights.

 

(a) Superior Registration Rights. The Company shall not grant to any Person with
respect to any equity securities of the Company, or any securities convertible
into or exchangeable or exercisable for any equity securities of the Company,
registration rights that have terms more favorable than the registration rights
granted to Wanda in this Agreement unless similar rights are granted to Wanda.

 

(b) Subsequent Registration Rights. The Company shall not grant to any Person
registration rights unless the rights are consistent with the provisions of this
Agreement. The Company shall not grant to any Person the right to request the
Company to register any securities other than securities of the same class as
the Registerable Securities being registered pursuant to a Demand Request.

 

(c) Transfers by Holders. The Wanda Holders may transfer their rights under this
Agreement only in connection with a transfer of Class A Common Stock and only if
the transferee agrees in writing to be bound by this Agreement in the same
capacity as the transferor (and, for the sake of clarity, such transferee shall
be entitled to all rights of such transferor) with respect to such transferred
Class A Common Stock. This Section 10(c) shall apply to all future permitted
transfers of the Class A Common Stock.

 

Section 11. Indemnification.

 

(a) Indemnification by the Company. The Company shall indemnify, to the fullest
extent permitted by law, each Holder, its Affiliates and each Person who
controls such Holder (within the meaning of the Securities Act) and their
respective officers and directors against all losses, claims, damages,
liabilities and expenses arising out of or based upon any untrue or alleged
untrue statement of material fact contained in any Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading or any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or applicable “blue sky” laws, except insofar as the same (i) are
made in reliance and in conformity with information relating to such Holder
furnished in writing to the Company by such Holder expressly for use therein or
(ii) are caused by such Holder’s failure to deliver to such Holder’s immediate
purchaser a copy of the Registration Statement or Prospectus or any amendments
or supplements thereto (if the same was required by applicable law to be so
delivered) after the Company has furnished such Holder with a sufficient number
of copies of the same. In connection with an Underwritten Offering, the Company
shall indemnify such underwriters, each Person who controls such underwriters
(within the meaning of the Securities Act) and their respective officers and
directors to the same extent as provided above with respect to the
indemnification of the Holders.

 

(b) Indemnification by the Holders. In connection with any Registration
Statement in which there are Participating Holders, each such Participating
Holder shall furnish to the Company in writing such information as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and shall indemnify, severally and not jointly, to the fullest
extent permitted by law, the Company, its Affiliates and each Person who
controls the Company (within the meaning of the Securities Act) and their
respective

 

15

--------------------------------------------------------------------------------


 

officers and directors against all losses, claims. damages. liabilities and
expenses arising out of or based upon any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus or preliminary
Prospect us or any amendment thereof or supplement thereto Or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that the
same are made in reliance and in conformity with information relating to such
Holder furnished in writing to the Company by such Holder expressly for use
therein or caused by such Holder’s failure to deliver to such Holder’s immediate
purchaser a copy of the Registration Statement or Prospectus or any amendments
or supplement s thereto (if the same was required by applicable law to be so
delivered) after the Company has furnished such Holder with a sufficient number
of copies of the same; provided, however, that the liability of each such Holder
shall be in proportion to and limited to the net amount received by such Holder
from the sale of Registerable Securities pursuant to such Registration
Statement. The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer, director or controlling Person of such
indemnified Person and shall survive the transfer of securities.

 

(c) Indemnification Procedures. Any Person entitled to indemnification hereunder
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (so long as such consent is not
withheld unreasonably). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such claim. Failure
to give prompt written notice shall not release the indemnifying party from its
obligations hereunder except to the extent such party is materially prejudiced
thereby.

 

(d) Contribution. If the indemnification provided for, in, Or pursuant to, this
Section II is due in accordance with the terms hereof but is held by a court to
be unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein (except, for purposes of clarity, any
exclusions to indemnification expressly provided for in Section II(a) or (b)),
then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and of the indemnified party, on the
other, in connection with the statements or omissions that result in such
losses, claims, damages, liabilities or expenses as well as any other relevant
equitable considerations;

 

16

--------------------------------------------------------------------------------


 

provided that no Holder shall be required to contribute more than its pro rata
share of any such contribution. The relative fault of the indemnifying party, on
the one hand, and of the indemnified party, on the other, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, and by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. In no event shall
the liability of any selling Holder be greater in amount than the amount of net
proceeds received by such Holder upon such sale or the amount for which such
indemnifying party would have been obligated to pay by way of indemnification if
the indemnification provided for under Section II (a) or 11(b) had been
available under the circumstances.

 

Section 12. Participation in Underwritten Offerings. No Person (including the
Holders) may participate in any Underwritten Offering pursuant to a registration
effected hereunder unless such Person (a) agrees to sell such Person’s
Registerable Securities on the basis provided in any underwriting arrangements
approved by the Holder(s) selecting the underwriter for such Underwritten
Offering pursuant to this Agreement (by a majority of the class of Registerable
Securities that is being registered by such initiating Holder), in the case of
any Underwritten Offering pursuant to a Demand Request or Shelf Takedown, or by
the Company, in any other case and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-ups and other documents reasonably required under the terms of such
underwriting arrangements, provided, however, that no such lock-up may be more
restrictive than or otherwise inconsistent with the lock-up permitted by
Section 6 hereof.

 

Section 13. Securities Act Restrictions. The Registerable Securities are
restricted securities under the Securities Act and may not be offered or sold
except pursuant to an effective Registration Statement or an available exemption
from registration under the Securities Act. Accordingly, the Holders shall not,
directly or through others, offer or sell any Registerable Securities except
pursuant to a Registration Statement as contemplated herein or pursuant to
Rule 144 or another exemption from registration under the Securities Act, if
available. Prior to any transfer of Registerable Securities other than pursuant
to an effective Registration Statement, the Holder seeking to transfer
Registerable Securities shall notify the Company of such transfer and the
Company may require the Holder to provide, prior to such transfer, such evidence
that the transfer will comply with the Securities Act (including written
representations or an opinion of counsel) as the Company may reasonably request.
The Company may impose stop-transfer instructions with respect to any
Registerable Securities that are to be transferred in contravention of this
Agreement. Any certificates representing the Registerable Securities may bear a
legend (and the Company’s share registry may bear a notation) referencing the
restrictions on transfer contained in this Agreement, until such time as such
securities have ceased to be, or arc to be transferred in a manner that results
in their ceasing to be, Registerable Securities. The legend will be in
substantially the following form :

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS. SUCH

 

17

--------------------------------------------------------------------------------


 

SECURITIES MAY NOT BE SOLO, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED AT ANY
TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION
THEREFROM.

 

Subject to the provisions of this Section /3, the Company will replace any such
legended certificates with unlegended certificates promptly upon request by any
Holder in order to facilitate a lawful transfer or at any time after such shares
cease to be Registerable Securities or are exempt from registration under the
Securities Act.

 

Section 14. Miscellaneous.

 

(a) Notices. Except as otherwise provided herein, all notices, requests,
consents and other communications required or permitted hereunder shall be in
writing and shall be effective if hand-delivered, mailed (postage prepaid) by
registered or certified mail or sent by e-mail (with e-mail or telephone
confirmation promptly thereafter) or facsimile transmission (with automated or
telephone confirmation promptly thereafter).

 

If to the Company :

 

AMC Entertainment Holdings, Inc.

One AMC Way

11500 Ash Street

Leawood, Kansas

Attn: Kevin M. Connor, Esq., General Counsel

Telephone: (913) 213-2506

Facsimile: (913) 213-2058

 

with a copy to:

 

Weil Gotshal & Manges, LLP

767 Fifth Avenue

New York, New York 10153

Telephone: (212) 310-8000

Telecopy: (212) 310-8007

Email: matthew.bloch@weil.com

Attention: Matthew Bloch

 

if to Wanda:

 

Dalian Wanda Group Co. Ltd.

21/F Block B, Wanda Plaza

93 Jianguo Road

Chaoyang District, Beijing

China 100022

Attention: Wu Hua

Facsimile +86 (10) 8585·3095

 

18

--------------------------------------------------------------------------------


 

with a copy to:

 

Weil Gotshal & Manges, LLP

767 Filth Avenue

New York, New York 10153

Telephone: (212) 310·8000

Telecopy: (212) 310·8007

Email: matthew.bloch@weil.com

Attention: Matthew Bloch

 

If to a Holder other than Wanda, to the address of such Holder set forth in the
transfer documentation provided to the Company; or at such other address as such
party each may specify by written notice to the others.

 

(b) Amendment: Waiver. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by (i) the Company and (ii) the Wanda Holders holding a
majority of the Class A Common Stock held by all Wanda Holders, or in the case
of a waiver, by any of the following parties against whom such waiver is to be
effective with respect to the Company or Holders, as applicable: (i) the Company
and (ii) the Wanda Holders holding a majority of the Class A Common Stock held
by all Wanda Holders. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

(c) Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes and
replaces all other prior agreements, written or oral, among the parties hereto
with respect to the subject matter hereof.

 

(d) Governing Law: Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of law thereof. Each party agrees that it shall bring any action, suit, demand
or proceeding (including counterclaims) in respect of any claim arising out of
or related to this Agreement or the transactions contemplated hereby,
exclusively in the United States District Court for the Southern District of New
York or any New York State court, in each case, sitting in New York County (the
“Chosen Courts”), and solely in connection with claims arising under this
Agreement or the transactions contemplated hereby (i) irrevocably submits to the
exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to laying
venue in any such action, suit, demand or proceeding in the Chosen Courts,
(iii) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any Party and (iv) agrees that service of process
upon such party in any such action, suit, demand or proceeding shall be
effective if notice is given in accordance with Section 14(a), Each party
irrevocably waives any and all right to trial by jury in any action, suit,
demand or proceeding (including counterclaims) arising out of or related to this
Agreement or the transactions contemplated hereby,

 

19

--------------------------------------------------------------------------------


 

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

 

(f) Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and benefit the Company, each Holder and their
respective successors and permitted assigns.

 

(g) Headings. The heading references herein and the table of contents hereof are
for convenience purposes only, and shall not be deemed to limit or affect any of
the provisions hereof.

 

(h) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

[signature page follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

By:

/s/ Kevin M. Connor

 

 

Name:

Kevin M. Connor

 

 

Title:

SVP, General Counsel & Secretary

 

 

 

 

 

DALIAN WANDA GROUP CO., LTD.

 

 

 

 

 

By:

/s/ Wang Jianlin

 

 

Name:

Wang Jianlin

 

 

Title:

Chairman of the Board

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------
